DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for processing coal.
Group II, claim(s) 10-15, drawn to an apparatus system.
Group III, claim(s) 16-20, drawn to a controller.The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Inventions I and III lack unity of invention because the groups do not share the same or corresponding technical feature.
Invention II and II lack unity of invention because even though the inventions of these groups require the technical feature of a controller (as in claim 10), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2012/0144887A1 (see [0126]).  The special technical feature common to all the independent claims is the controller which is rendered obvious by US 2012/0144887A1. Accordingly, the special technical feature liking the two inventions does not provide a contribution over the prior art, and no single general inventive concepts exist. Therefore, the restriction is appropriate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771